DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and IDS filed on 05/04/22.  Accordingly, claims 1, 5, 8, 14 and 18-19 are currently pending.
REASONS FOR ALLOWANCE
Claims 1, 5, 8, 14 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches a method performed by a first unit for handling a connection between the first unit and multiple second units in a wireless communications network, as claimed.  WO2018009340 (provided in the IDS) teaches the claimed method, except a failing to teach that in the method, the first unit obtains from each of the multiple second units a respective indication of at least one of a plurality of versions of NR User plane protocols each of the multiple second units supports; and decides which  one of the plurality of versions of NR-U protocols to use for the connection based on the indications received from the multiple second units, the first unit being a controlling unit (CU), the multiple second units being distributed units (DUs).   It would not have been obvious for one skilled in the art to implement WO2018009340, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 8, none of prior art of record teaches a method performed by a second unit for handling a connection between a first unit and multiple second units in a wireless communications network, as claimed.  WO2018009340 teaches the claimed method, except a failing to teach that in the method, the second unit sends to the first unit  an indication of at least one  of a plurality of versions of NR User plane protocols the second unit supports; and receives from the first unit an indication of a decided version of NR-U protocol to use for the connection, which version of NR-U protocol is decided based on the sent indication of which at least one version of NR-U protocol the second unit supports together with which at least one version of NR-U protocol that at least one other second unit of the multiple second units supports, the first unit being a controlling unit (CU), the multiple second units being distributed units (DUs).  It would not have been obvious for one skilled in the art to implement WO2018009340, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 14, none of prior art of record teaches a first unit for handling a connection between the first unit and multiple second units in a wireless communications network, as claimed.  WO2018009340 teaches the claimed first unit, except failing to teach that the first unit obtains from each of the multiple second units a respective indication of at least one of a plurality of versions of NR User plane protocols each of the multiple second units supports; and decides which  one of the plurality of versions of NR-U protocols to use for the connection based on the indications received from the multiple second units, the first unit being a controlling unit (CU), the multiple second units being distributed units (DUs).   It would not have been obvious for one skilled in the art to implement WO2018009340, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 19, none of prior art of record teaches a second unit for handling a connection between a first unit and multiple second units in a wireless communications network, as claimed.  WO2018009340 teaches the claimed first unit, except failing to teach that the second unit sends to the first unit  an indication of at least one  of a plurality of versions of NR User plane protocols the second unit supports; and receives from the first unit an indication of a decided version of NR-U protocol to use for the connection, which version of NR-U protocol is decided based on the sent indication of which at least one version of NR-U protocol the second unit supports together with which at least one version of NR-U protocol that at least one other second unit of the multiple second units supports, the first unit being a controlling unit (CU), the multiple second units being distributed units (DUs).  It would not have been obvious for one skilled in the art to implement WO2018009340, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463